                                                                                                        FILED
                                                                                               2019 Sep-04 PM 01:40
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION
ALI AMIRI.,                                        }
                                                   }
          Plaintiff,                               }
                                                   }
v.                                                 }    Case No.: 7:18-cv-00425-RDP
                                                   }
THE BOARD OF TRUSTEES OF THE                       }
UNIVERSITY OF ALABAMA,                             }
                                                   }
          Defendant.

                                   MEMORANDUM OPINION

          This case is before the court on pro se Plaintiff Ali Amiri’s Motion to Rule on the

Existing Deficiencies in the SEVIS System (Doc. # 62) filed on August 28, 2019. The court

construes Plaintiff’s Motion as a motion to amend the pleadings. See FED. R. CIV. P. 15(a). In his

Motion, Plaintiff requests that the court order the University of Alabama to obtain student

signatures before processing Student and Exchange Visitor Information System (“SEVIS”)

termination paperwork. (Id. at 6). After careful consideration, and for the reasons explained

below, the court concludes that the motion is due to be denied.

     I.   Background

          Plaintiff is an Iranian national who began a Ph.D. program in physics at the University of

Alabama in August 2011. (Doc. # 28 at ¶5). Following the spring 2017 academic semester,

Plaintiff was dismissed from the physics graduate program based on his “demonstrated lack of

progress in research and disrespectful conduct towards faculty advisers, colleagues and members

of the academic community.” (Doc. # 45-6 at 45). Plaintiff subsequently sued the Board of

Trustees of the University of Alabama, claiming that the University failed to afford him

procedural due process in dismissing him from the Ph.D. program. (Doc. # 28). Plaintiff and the


                                                  1
University have been litigating this lawsuit since March 2018. (Doc. #1).

       Plaintiff amended his complaint twice. In the first instance, in April 2018, the court

required Plaintiff to amend his complaint in compliance with Federal Rule of Civil Procedure 8.

(Docs. # 3, 4). In the second, in July 2018, Plaintiff was required to re-plead his due process

claim. (Doc. # 27, 28). The parties completed initial discovery and a motion for summary

judgment is currently pending before the court. (Doc. # 43). The summary judgment motion is

fully briefed, and the parties submitted evidence in support of their positions. (Docs. # 44, 45, 48,

50, 52, 53, 56).

       After the summary judgment briefings and evidentiary materials were submitted, Plaintiff

filed a Motion to Stop Detention and Deportation by Homeland Security (Doc. # 58), which the

court construed as a motion for a preliminary injunction. (Doc. # 60 at 1). After careful

consideration, the court denied Plaintiff’s motion. (Id. at 12). Subsequently, Plaintiff was

detained by Immigration and Customs Enforcement (“ICE”) and is currently being held at

LaSalle Detention Center in Jena, Louisiana. (Id. at 1, n. 1).

 II.   Legal Standard

       Federal Rule of Civil Procedure 15 governs amendments to pleadings and provides that,

after any responsive pleading has been filed, subsequent amendments are permitted only with the

leave of the district court. Specifically, Rule 15(a) provides:

       A party may amend its pleading once as a matter of course . . . . In all other cases,
       a party may amend its pleading only with the opposing party's written consent or
       the court's leave. The court should freely give leave when justice so requires . . . .

FED. R. CIV. P. 15. The decision of whether to grant leave to amend is within the sound

discretion of the trial court and is not automatic. Best Canvas Prod. & Supplies, Inc. v. Ploof

Truck Lines, Inc., 713 F.2d 618, 622–23 (11th Cir. 1983); see Zenith Radio Corp. v. Hazeltine

Research, Inc., 401 U.S. 321, 330–33 (1971) (“It is [well] settled that the grant of leave to amend
                                                  2
the pleadings pursuant to Rule 15(a) is within the discretion of the trial court.”).

       However, “‘[d]iscretion’ may be a misleading term, for [R]ule 15(a) severely restricts the

judge's freedom [to deny a motion], directing that leave to amend ‘shall be freely given when

justice so requires.’” Best Canvas, 713 F.2d at 622–23 (quoting Dussouy v. Gulf Coast Inv.

Corp., 660 F.2d 594, 597–98 (5th Cir.1981)). Accordingly, “‘[u]nless there is a substantial

reason to deny leave to amend, the discretion of the district court is not broad enough to permit

denial.’” Best Canvas, 713 F.2d at 622–23 (quoting Dussouy, 660 F.2d at 598).

       Having said that, when exercising its discretion, the trial court may consider factors such

as “‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [and] futility of amendment.’” Best Canvas, 713 F.2d at 622–23

(quoting Gregory v. Mitchell, 634 F.2d 199, 203 (5th Cir.1981)).

III.   Analysis

       In considering Plaintiff’s Motion, the record does not reflect “bad faith or dilatory motive

on the part of the movant . . . .” Best Canvas, 713 F.2d at 622–23 (quoting Gregory v. Mitchell,

634 F.2d 199, 203 (5th Cir.1981)). However, there is clear evidence of “undue delay,” as

Plaintiff did not request relief regarding the SEVIS system in his initial complaint, first amended

complaint, or second amended complaint. Id. This delay in pleading, indicates Plaintiff’s

“repeated failure to cure deficiencies by amendments previously allowed . . .” Id.; see, e.g., Best

Canvas, 713 F.2d at 622–23 (“The primary reason for disallowing [Defendant’s] motion to

amend[ ] was [Defendant’s] undue delay in submitting the motion.)

       Moreover, the danger of “undue prejudice to [Defendant] by virtue of allowance of the

amendment is high . . . ” Id. The deadline for initial discovery passed on March 1, 2019, and all



                                                  3
dispositive motions were due on March 22, 2019. (Doc. # 36 at 2). Currently, there is a fully

briefed motion for summary judgment, and accompanying evidentiary exhibits, pending before

the court. (Docs. # 43. 44, 45, 52, 53, 56). At this stage, allowing Plaintiff to amend his

complaint, yet again, would require the parties to start back at square one, at least on this

significant claim. Defendant would be forced to engage in additional discovery and re-draft

dispositive motions. See, e.g., Best Canvas, 713 F.2d at 622–23 (“The court emphasized that

[Defendant] had waited until after the entry of an adverse summary judgment and after the close

of a two-year discovery period.”).

       Finally, there is a substantial question as to whether the relief sought in the instant motion

will redress Plaintiff’s injuries. Plaintiff is currently in ICE custody. He requests injunctive relief

seeking a “[c]ourt order that the universities must get a signature of the international student on a

SEVIS termination form, before the university closes[s] the SEVIS account of the student in the

SEVIS system.” (Doc. # 62 at 11).

       When considering the likely futility of Plaintiffs’ allegations, the danger of undue

prejudice to the Defendant is high. Here, Plaintiff’s delay in raising the SEVIS claim constitutes

a “substantial reason to deny leave to amend.” See Best Canvas, 713 F.2d at 622–23 (quoting

Dussouy, 660 F.2d at 598). Accordingly, the interests of justice do not indicate that the court

should grant Plaintiff leave to amend his pleadings.

IV.    Conclusion

       After careful review, the court concludes that Plaintiff’s motion to amend the pleadings

(Doc. # 62) is due to be denied. An order consistent with this memorandum opinion will be

entered.




                                                  4
DONE and ORDERED this September 4, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 5
